Case 3:16-cv-00670-MMD-CLB Document 55-1 Filed 06/27/19 Page 1 of 8




          EXHIBIT 1

            Disciplinary Forms




        EXHIBIT 1
Case 3:16-cv-00670-MMD-CLB Document 55-1 Filed 06/27/19 Page 2 of 8




                                                 MELNIK 670: Def. MSJ Exh. 1 - 001
Case 3:16-cv-00670-MMD-CLB Document 55-1 Filed 06/27/19 Page 3 of 8




                                                 MELNIK 670: Def. MSJ Exh. 1 - 002
Case 3:16-cv-00670-MMD-CLB Document 55-1 Filed 06/27/19 Page 4 of 8




                                                 MELNIK 670: Def. MSJ Exh. 1 - 003
Case 3:16-cv-00670-MMD-CLB Document 55-1 Filed 06/27/19 Page 5 of 8




                                                 MELNIK 670: Def. MSJ Exh. 1 - 004
Case 3:16-cv-00670-MMD-CLB Document 55-1 Filed 06/27/19 Page 6 of 8




                                                 MELNIK 670: Def. MSJ Exh. 1 - 005
Case 3:16-cv-00670-MMD-CLB Document 55-1 Filed 06/27/19 Page 7 of 8




                                                 MELNIK 670: Def. MSJ Exh. 1 - 006
Case 3:16-cv-00670-MMD-CLB Document 55-1 Filed 06/27/19 Page 8 of 8




                                                 MELNIK 670: Def. MSJ Exh. 1 - 007
